DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2021 and 5/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesaka et al. (US Patent Appl. Pub. No. 2016/0248033 A1).

[Re claim 2] Uesaka also discloses the display device wherein a thin film transistor connected to the light emitting device is an n-ch (N-channel) TFT (see paragraph [0396]).  
[Re claim 3] Uesaka also discloses the display device wherein an oxide semiconductor of the thin film transistor is an In-Ga-Zn-O-based semiconductor (see paragraph [0396]).  
[Re claim 4] Uesaka also discloses the display device which is flexible (see paragraph [0259]-[260]).  
[Re claim 5] Uesaka discloses the display device wherein the quantum dots (core quantum dot) have a structure in which a surface of a core is not covered by a shell (see paragraph [0252]).  
[Re claim 6] Uesaka discloses the display device wherein at least one of the layer (111a and 112) between the first electrode (101) and the emitting layer (150), the emitting layer, and the layer (118 and 119) between the emitting layer (150) and the second electrode (102) is formed by an inkjet process (see paragraph [0251]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KYOUNG LEE/Primary Examiner, Art Unit 2895